- ._
                                                                                  R+726




                     THEA~~ORNEYGENERAI.
                                  OF     .TEXAS
                                  AUSTIN     ~&TEXAS
PRICE    DANIEL
ATTc!FlNEYGENERAL
                                       Septaube*         15, 1947

       Bon. L. A. wooth
       State Superrint~endent of Public             Instruction
       Department of SWcatlon
       Austin, Texas
       Attn:        Hon. T. M. %Mmble,             OpWon      Ho. V-375.
                    First basistent
                                                   Ret    Status       OS school
                                                          disttiicta      newly
                                                           meated   by Coasoli~
                                                          eiation, grouping, OF
                                                          annexation with re-
                                                          gard to taxatlon,
                                                          valuation,   and State
                                                          altl purposes.
       Dear    Sirf
                  We rsrier to yaw letter   of rsc6nt d5ta requsst-
       lng an opinion tron thlti oftice   osncernlng the S01l0Ving
       inatters aad question0 stat& therein as Pollovst
                      Wharo school cllstriots  are ammtecl by
               oonsolldation,   gsrouplng, or annexation,  and
               ecn4posed of arvs~al orlglnal   distriots  vhose
               origirul   tar rates vary from nothing to $1.50,
               au4 whose values vaaq fFom county values to
               twio-oounty    values, vhmt is the status of
               such consolidated    districta vlth regard to
               taxes and valuations?
                      "1 .   Is the dietriot        caa8idem4a a new
               &fstrict?
                       “2. l&at It vote a new tax?
                     "3 . Hag a uniform assessed property value
               be aaoeptable in qualifying    such d dlatrict for
               equalfsation  aid when the value of one part oi
               the district  is lovered,   and the property zalue
               In another part of the dl8tFiCt is raised?
 Ita*. L. A. woods - Page 2      (V-375)



              WhOP6 a oonmon sohool district    was duly lncor-
 porated into an indspmdmt      sohool distrlot,     it oar held
 in Pyote Independent School Dlstrlut      v. Dyer, 34 8.W. (26)
 578, that no bed oould le*y $mther malntenanoe taxes on
 PoperrCa of the i noosponated &Setriot until the nev dis-
 trict voted the tax, beaausa the e&d omen         rohool dis-
 trict    coaued to exist W all maintenance tams thsreto-
 fore Voted by it orassd to be in iwoe.         Until the new
 dlstriot    shall vote auoh tax in hhr way and maimer ppo-
 vlded b? law and by the Constitution,       no power exists in
 snp tax Levying body to lerr~ further taxes on the property
 of the dlrtrlot.

              There is but on) exaeptlon to thlr rmle.     Where,
 aftor b change In sohool d&etricts,     or the creation of a
 nev &L&riot out of the old dlatlriot,.     there has been no
 &Wovirfon w aerumption of the indebtedness       or othervise,
 for payment of the bond6 that are outetandlng agalnrt the
 old dIstricti    and auoh taots are certified   to the Commis-
 aionersv Court by the county school board, it is the
 duty of the Commissioners ’ Court to ennuellg levy a tax
 for the purpose of paying the old bonded indebtedness.
 Pyote,I.S.D.    v. Dyes, eupra.
            Uhsaw, bttcn, a oonsolidatrd     dirtziat     had voted
 a maintenancs tax, tho oonsolldated      dlstrlot     was crgular-    I
 1~ convert& into an independent district,          it was held in
~Bigroot Independent bohool Dirtriot      v. Ctenard, 116 S.W.
 (26) 805, affirmed by t&s Supreme Court in 129 S.W. (26)
 1213, that the lndep6ndent dietrieb      could not impose the
 maintenance tax without having flrrt      obtbihed approval of
 the voters of the nev district,     notvithetanding       the lnde-
 pendent distriot  embreoe4 thr identical       territory    whioh
 formed the oonaolidated   dlstrlot.    Attoxwey General Opin-
 ion Ho. O-2806.
            Gonroliaated    common and Independent     rohool   dls-
tricte are defined by statutes.   School dlrtrlots  may
undor  the provlslone of Artiole 2806, V.C.8., be oonsoli-
dated b an order o? the Qommiseione~s~ Court when such
lo tlo nitI bwn duly outhorised by the qualified   voters
realding in eaoh dirtr$ot     affeoted,   voting separately at
an lleatlon held LB laoh such dietriot.          Artiolrs  2807 to
2815, v.C.s., pPovldr la detail       for OontrOl and mana e-
ment of the sohoole in suoh dlrtrlcts.          They dirrer ‘fn
many respects from the statutes on the control and manage-
ment of rural high rohool diatriotr       formed by grouping or
annexation under the provirions       of Articles    2922a, et seq.
Xoi.   L. A. Woods - Page 3     (v-375)


            Whentwo or more dit3tri0ts are consolidated
 under the statutes above referred    to, eaoh dletriot
 loses its separate identity,  unless it be for certain
 limited purposes in              vlth tustlon    ooncerning
 bonded lndebtedaeas
 after cooltitute a 8
 had never b e separate e x & eteal* oount *aa        0f s0h00i   ~,:
~?rustsea v. uLTsoz1,,5~3.~. (asp 805; r..k    opaaion no.
'0.5462.
            But even thougsl school dlstrlcrta have been oon-
00iidatt36with   other contiguous school diawOt8, it is.
the duty of th4 Coms%sslon4rs' Coiwt~to see'that      taxes
are i0vl0d ior the pw-pose of payis@ the xnterest,       sink-
ing rune, sad alsobrglng     the prSnoipa1 of the bOnded
lndebtodneas of the former Scholl distPicts,      a@ $hls
even though such distrlots    hav4 $&we oat o? exlstenoe.
Suoh tax is to be levied agetilt    the territory   that was
formerly in eu4h old school d%atrrrat, unless, of coupse,
the oonsollldated Qlstrlct   has voP4+# to amnose and pay'
off said outstanding bonds and vated a tax lsvy thero-
for as provided In Artio1.a 2807, V.O.8.      Pyete E. 8. D.
r. Dyer, suprs.
            In Attomoy Bbneral Oplaioa Ea. o-2808, oltlng
the Pyote   Case a(1 buthorlty,  where a tonsson school dls-
trlot had   baon oonaolldated   with an independent school
@stri.ot,   this kpaPtim4n~ rdvisdl   thrt the oounty tax
ooll4otop   had &w aut.br5~ to #oUlat w tam8 fior auoh
old dw       s&q01 di8tpiat l   xoept the ows dlsoumrd




tax.   Wh4n suoh new   dlstrlot    votes and levier   a new
rlntenanaa   tax'snd   g%ves suoh tax yers the credit,
then thir tax money    so.oollected     sr ould at that time be
~tUPned ever to such   nev indapendent school district.
              Where a oonsolidated   iadepezkdent sohool,dlr-
trict wish66 to value the pPop4rty of th4 part that va0.,'
fmsierly a common sohool distpict        a% a lesser peraenkge
than the p4roentage takin of the value of the PPopertY
that rau foPmerlg in t&e zlloepend4nt sohool dlstrlot,
this Department advised in its          iaian Be. o-2722 tJl8t
this MY not be dOne,beO8USe sUQ      % abY$iOnVOUld
tlonably be in violation       of Seotlen 1 of hPtiCle-8:::
(ionstltutlon   of Texas, whloh reads In part as follovsr
Hon. L. A. Woods - Page 4        (V-375)


            “Texatlon ehall be equal and uniform.
      All property in th5e State, vhether ovned
      by natural persons or corporations,   other
      than munlclpal,  shall be taxed Sn proportion
      to ita value, whioh ahall be ascertained    as
      may be provided by law. . . . I’
             Further, the Court8 of this &ate have many
times held that the abore quoted prorislons         or the Con-
stitution    requlpe theMal     p*ogsrty within a taxing unit
be texed equally and uniformly.        N line v. Colfax Con-
solidated    School Diatriot,   18 S.W. “t 26) 940; Weatherly
I.S.D. v. Hughes 41 3.8. (26) 445; Hunt v. Throckmorton
I.S.D.,   59 S.W. 126) 470; Santa Rosa v. Lyford I.S.D.,
78 S.U. (26) 1061.      A oonsolfdated    school district  aey
not for tax purposes value the property of a portion of
the district    at a lesser pementage      of its actuel value
than the peraentage used for the rest of the property of
said district,     and the tax rate levied and assessed by
the district    must be equal and uniform.
           There is a real distinction  between a consoll-
dated school distrlot  areated under the consolidation
statutes and a rural high school dlr/trict  created for
rural high school d%strlct purposes under the Rural RQh
School Dlstrlat  Law.
             When two or more contlguoua oommon independent
school districts      are     ouped or annexed to form a rural
high school distrlet       r’11 accordanae with the provisions
of Artlole    2922a and/or 2922c, V.C.S.,         each of suah dS.s-
tricts   retained itu identity.         Separate elementary schoolr
must be maintained therein.          Artlole   2922f provides that
the elementary dlstriota         composl~    a rural high school
tistriat    shell not be oonsolidated        nor abolished by the
oounty sohool trustees except upon a vote of the qualified
electors   residing    therein,    unleaa the dally school attend-
ante ?or the previous yesp shalL have fallen below twenty.
State v. Cadenhead, 129 S.U. (26) 743; T@nity I.S.D. V.
Dlatrlot    Trustees,   135 9.W. (24) 1021; Mt. View C.S.D. v.
Rlanoo County Board, 149 S.X, (26) 224. Live Oak County
Board v. Whltsett C.S.D., 181 S.W. (28 846; Weaver v.
BOWS or Trmstees or wi1~00 I.&D.,             18 k 3. w. (28) 864.
           Artlole  2922L, V.C.EI.,, empowers the board of
trustees of e rural high school diatrfot     to levy and Ool-’
lect msintenence and bond taxes for aaid dlstrlct      after
being authorized by an election     held for such purpose or
purposes ; and also provides:
Hen. L. A. Wood& - Pa&e $        (V-375)       .
                                                                      .
            II                                                            :‘...
                  . t&W the ia      fiaxoa prevloue-
     lf m&&s*         by 8 a%rtlcZet QF ahtxiotl
     Idoluded la a ma1 high eehoel dlatriot
             shall be Contlnued Itn farce until
      &h’time     a@ a UMform tax ma be provided
     .zt;gtb$+fL@       0s the rural iI @I school
                *
            Under thq provlelone       4f 8ata etdtut(l, l.t ir
the but of the board of truetees of’ ttie r=Bl. bl@a
achaol 3;fetrlat   to amse to be levied,        asaeased,   and
8Q&bOtQ$    in WBOb   @ it8 dO48titWnt diatriats the SW
tax vlDio& said dirlriota     had Qrevi@ual~ au$horized W-
till au& time a8 d unlfom t&x has bee11 voted by the
rural hQh school &strict.           Aleo, until the bonded
indebtednese~ of the elementary diatrSota         colppoelng the
rural b!Qh school district        la assumed by the enlarged
llistrlot as authoriced under Article        2922h said lndebt-
edoesa reibalna a charge exclusive.ly       agolnst tha diatrlct
issuing the bonds and the tiurteee         of the enlarged dls-
trict are charged with the duty of levyln$ from yeer to
year, ‘and aollecting     a sufficient    tax from the distrSOt
1ssul.n~ t&s bonds, to discharge its obligation,           McPhabil
v. Tax Collector    (WV. App.) 280 S.Y. 260, error refused;
Attorney  Qeneraf Oplnio~oasNos. O-5542 ad O-5462; Chaa-
taln v. HauldIn, 32 8.V. (24) 237.
             At auoh a time, however, when a rural, hi@
school dlstriot     shall have exerulsed by vote its author-
ity under Article     292211 to assume the bonded hndebted-
neua 0s the eleamnterg schQol dirtriets conposing the
enlarged distriot a&d authorire the levy of a tax on the
              schoal drstrlet    to pa said aasumd obllga-
           /or shall have exoraio# % by vote it8 authority
undei ArtMU 29223, to &evy and oolleot         a uiatemmoe
tax over the enlarged dlstrtct,        It to our 0 ilLlotJ t?&t
the cabet~tutlonal     p~ovisload hersinabma      d!sous,sedaon-
oernlq    e ual and Wforr       taxation within thu texLng
unit voti 8 be sppliaeble      end would prohibit   unequal
taxatloa wlthia the eteme4tary Qlstrlata         aa*poeIng the
rursl’UfJh    school dlstr1ot.
            Having dlaouased the mtotua of newly incor-
poreted sahool distriCta,     nevly &04fWfi&ted Sohoot 65~
Wlota,    and new&y eetablitehed rural. tri& Cchool distZ%Cte
w%tlk regard to tases mid va$uatiane o? aaid dlatrlet       h
which wa$ neaeesarg in mmnecrtion v&th.atul the appAioa?
tier4 0s the t8x tevy povloions ot tne lkua~lsatlon Law,
Boa. L. A. Woods - Page 6      (V-375)


Acts 1947, 50th Leg., R. 3.. H. B. 295, Article  I, Sec.
2, first  paragraph, ve will now attempt to answer the
submitted questions.
          In Attorney Oeneral's Opinion Ho. v-328, this
Department has pr8riourly lntcirpretsdthe tax levy pro-
vinlons OS H. B. 2%. We shall apply the oonstructlons
reached therein to the questions here submitted.
            With respect to all types of school districts
vhlch ver8 created two years or 3110~8   immediately pr8Ced-
lng the year for vhich It makes its application      for State
ald under H. B. 295, and presently    exist aa so created,
said districts   are subject to and governed by the tax
3;;~ provisions   of II. B. 295 as construed In Opinion V-
    . If they conf'orm to the tax levy provisions     as con-
StPU8d therein,   they BP8 eligible  fOP State aid, other
provisions   of the Act having been met.
            With respect to newly incorporated        school dis-
tricts,   nevly consolidated     dlatricts,  and newly established
rural high school districts       formed or created v%thin the
tVO-y8ar period imm8diately preceding        the year for which
it makes applicationfor Stat8 aid under H. B. 295, such
aohool districts    ehould be considered and treated as nev
aohool dlatrlcts    in applying the tax levy provisions       of
said Bill.     If said di6trlcts     as newly established   have
voted aa4 are ooll~ot         a UlifOl’m local ldJlt8ZXUlC8 t8X
of 504 or wore for lora
                     9  opetiatlonal
                                   purposes and qualify
wader S8ttion 1 oi Artiale I o? B. B. 295, they are eli-
giblo for 8tat8 ald, other requirements of the Act having
been met. Ii. B. 295 do88 not preclude or prohibit     any
newly created common, lndspendent,   consolidated or rural
high school diatrlct   from ap lying and shoving eligibility
for State aid.   Opinion v-328 .
           From what we have disCUss8d hereinabove,         it
follows that a newly incorporatedschool          dlatrlat  or a
newly consolidated    school dlstrlet     has no authorltg    to
levy a looal maintenance tax until such a tax has been
voted by the new district.       Such distriots,     vhere no
uniform maintenance tax has been voted OP where the local
malntsnanco tax voted 1s lesa than the 504 mlnlmum re-
qulred under H. B. 295,       .~,not eligible
                        I ..are                  for State aid.
                  I                    .,
           With respect to newly created rural high school
districts  which have.not voted a uniform 1,ocal mainten-
ance tax as authorlsed under Article        29221, but under said
statute there is being continued in force in the elemen-
tary school districts    a local malntenancle tax of at least
   r




                                                            .




                                                       ‘.



Hon. L.        A. Uoodr' - Page 7   (‘f-3751


tha'%# minImum required under Ii. 8. 295, vhloh tax &a
been pP8ViOUsly authorized  by the elementary districts
mapos%ng the rural high school dlatrlat, such rural
     Wh40~ di$tlAiCta aP8 8utit&8d t0 8tSte aid Undez’
     B&%1, otktbr provlsLons M the @iill having be&a it&at.



             8%X' mOS8S   Of oSplfbi@ th8 PPOViaiarU Of
       R. 8. 295, hcts 1947, nrroly incorporated sahod
       Qi8tPlatr, newly como$idated   school dlotriotsr
       and new&y #stablis;hed Fu~al high rchoof dls-
       triots craated vlthin th8 tva-pear perio&lmmd-
       late&t pr8o~e~L~ the ysw for vhloh It makes
       apQlli$&tion  iW Btate a&d under %. B. 295, should
       be trebtud and o&xisideFod al nw districts.
           fsvlf inco~g+oPatsd mhoo& Qiatziats  and BeI-
.~'. ,2y oofmOlidat6d school Qletricta have no author-
     1tp to l,rf and 8S1*8 8 Iscal melnt8nanGe tax
     until the WV dlstz’lct   has authoPlz8d S-8 by
       VOt8.


            whol& a wv1y ISMOP atml who01 diBtriot,
       a nevat a~aawata8t+a8t2#r02 dbrtriot, or * nsvly
       46t~~li8lie& rural j&pbi*eoX Olatrfot  has votei
       a UQlEemlooal   Mln~aslawe  tax for local oper-
       rtlonr5 purgorer at the rate of t%e al8imum 504
       FOQUIPCCI
               uaae~ it. IL 295, or mmt.           melt dlrtrlctr
       me  8atZtZed ta State bid unda 8. 8. 295, other
       provlslcns of the Act haviag been met. It matter8
       not that the 1.0~~3 nsintexwko*         tax or valuation
       of the n8V district is greater or less than was.
       the pP8t%OUS lO@a$ Qaint8danO8 tax OP Valuation3
       in the distrlot qr &&strlotS sompoaing the nevly
       lrtabllahd dtrtriot.
                                                V8Py truly yours